DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 2/19/19, 12/23/19, and 1/27/21 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 6,855,458) as evidenced by Fan et al. (“Highly Fluorinated Interphases …”).
Regarding claims 1 and 8, Kim teaches a non-aqueous electrolyte for a secondary battery, and a secondary battery, comprising an electrolyte salt, a first solvent, and a second solvent (abstract).

Further regarding claims 1 and 8, and with regard to claims 4, 5, 11, and 12, Kim teaches that the first solvent comprises dimethyl carbonate (column 3 line 8), and the second solvent is fluorobenzene (column 3 lines 14-15).
With further regard to claims 1 and 8, and with regard to claims 3 and 10, Kim teaches that the salt is a lithium salt (column 3 lines 31-33).

With regard to the limitations of claims 1 and 8 concerning the solubility of the salt in the first and second solvents, the examiner finds that since Kim teaches the claimed solvents and a lithium salt, the claimed solubility is inherent. It has been held that products of identical chemical composition can not have mutually exclusive properties. MPEP 2112.01 II

With further regard to the limitations of claims 1 and 8, and with regard to claims 6, 7, 13, and 14, concerning the free solvent and coordination solvent, and peak area ratio of the free solvent, since Kim teaches the claimed lithium salt and first solvent, i.e. DMC, the amount of free solvent of Kim is inherently the same as claimed. It has been held that products of identical chemical composition can not have mutually exclusive properties. MPEP 2112.01 II
Furthermore, Fan teaches that the amount of free solvent as determined by Raman spectroscopy has a direct relationship with the salt concentration (Figure S3).

Regarding claim 15, the battery of Kim is a lithium ion battery (column 2 lines 52-60).
As for claim 16, Kim teaches providing the electrolyte to a membrane electrode assembly (see, e.g., column 3 lines 53-65).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
The teachings of Kim as discussed above are incorporated herein.
Kim teaches the lithium salt of claims 1 and 8 in a concentration of 0.7M to 2.0M. The examiner takes note of the fact that the prior art range overlaps the claimed range of 1.7 M to 3.0M. Absent any more specific information in the prior art, a prima facie case of obviousness exists. MPEP 2144.05

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/Primary Examiner, Art Unit 1729